UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	March 31, 2017 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 3/31/17 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Aerospace and defense (1.9%) Boeing Co. (The) 13,600 $2,405,296 Northrop Grumman Corp. 7,400 1,760,016 TransDigm Group, Inc. (S) 4,300 946,688 Airlines (1.4%) American Airlines Group, Inc. 14,700 621,810 Southwest Airlines Co. 42,300 2,274,048 United Continental Holdings, Inc. (NON) 13,100 925,384 Auto components (0.9%) Goodyear Tire & Rubber Co. (The) 30,400 1,094,400 Lear Corp. 9,800 1,387,484 Banks (8.3%) Bank of America Corp. 234,042 5,521,051 Citigroup, Inc. 72,357 4,328,396 Fifth Third Bancorp 27,589 700,761 JPMorgan Chase & Co. 116,527 10,235,732 Regions Financial Corp. 108,600 1,577,958 Beverages (2.3%) Dr. Pepper Snapple Group, Inc. 22,100 2,164,032 PepsiCo, Inc. 35,820 4,006,825 Biotechnology (4.0%) Alexion Pharmaceuticals, Inc. (NON) 7,700 933,548 Amgen, Inc. 21,895 3,592,313 Biogen, Inc. (NON) 7,800 2,132,676 Celgene Corp. (NON) 15,100 1,878,893 Gilead Sciences, Inc. 25,700 1,745,544 United Therapeutics Corp. (NON) (S) 3,600 487,368 Building products (0.5%) Johnson Controls International PLC 33,043 1,391,771 Capital markets (4.4%) AllianceBernstein Holding LP 11,500 262,775 Ameriprise Financial, Inc. 10,200 1,322,736 E*Trade Financial Corp. (NON) 25,800 900,162 Goldman Sachs Group, Inc. (The) 18,720 4,300,358 Hamilton Lane, Inc. Class A (NON) 4,179 78,022 KKR & Co. LP 66,300 1,208,649 Morgan Stanley 59,200 2,536,128 State Street Corp. 16,200 1,289,682 Chemicals (1.6%) Albemarle Corp. 13,900 1,468,396 Dow Chemical Co. (The) 22,501 1,429,714 E. I. du Pont de Nemours & Co. 11,300 907,729 Sociedad Quimica y Minera de Chile SA ADR (Chile) 13,800 474,306 Commercial services and supplies (0.6%) Republic Services, Inc. 17,600 1,105,456 Stericycle, Inc. (NON) 7,500 621,675 Communications equipment (1.7%) Cisco Systems, Inc. 137,441 4,645,506 Construction and engineering (0.2%) Quanta Services, Inc. (NON) 10,900 404,499 Construction materials (0.4%) Forterra, Inc. (NON) 56,976 1,111,032 Consumer finance (1.4%) Capital One Financial Corp. 19,100 1,655,206 Discover Financial Services 28,900 1,976,471 Diversified financial services (0.5%) Capitol Acquisition Corp. III (Units) (NON) 18,239 210,660 Easterly Acquisition Corp. (NON) 77,420 774,200 Gores Holdings II, Inc. (Units) (NON) 33,354 343,213 Diversified telecommunication services (1.4%) AT&T, Inc. 89,772 3,730,027 Electric utilities (1.2%) Edison International 9,600 764,256 Entergy Corp. 13,400 1,017,864 Exelon Corp. 39,400 1,417,612 Electrical equipment (0.5%) Rockwell Automation, Inc. 9,100 1,416,961 Energy equipment and services (0.8%) Baker Hughes, Inc. 26,863 1,606,945 Nabors Industries, Ltd. 36,900 482,283 Equity real estate investment trusts (REITs) (1.0%) Armada Hoffler Properties, Inc. (R) 75,954 1,055,001 Easterly Government Properties, Inc. (R) (S) 76,816 1,520,189 Food and staples retail (3.7%) CVS Health Corp. 20,780 1,631,230 Wal-Mart Stores, Inc. 45,600 3,286,848 Walgreens Boots Alliance, Inc. 47,241 3,923,365 Whole Foods Market, Inc. (S) 41,300 1,227,436 Food products (1.4%) Campbell Soup Co. 29,500 1,688,580 Kraft Heinz Co. (The) 12,400 1,126,044 Tyson Foods, Inc. Class A 16,100 993,531 Gas utilities (0.3%) UGI Corp. 13,700 676,780 Health-care equipment and supplies (2.0%) Baxter International, Inc. 34,300 1,778,798 Becton Dickinson and Co. 9,900 1,816,056 C.R. Bard, Inc. 2,200 546,788 Danaher Corp. 13,800 1,180,314 Health-care providers and services (3.2%) Aetna, Inc. 13,600 1,734,680 Anthem, Inc. 8,300 1,372,654 Cardinal Health, Inc. 6,500 530,075 Express Scripts Holding Co. (NON) 21,600 1,423,656 HCA Holdings, Inc. (NON) 18,500 1,646,315 McKesson Corp. 13,400 1,986,684 Hotels, restaurants, and leisure (1.0%) Del Taco Restaurants, Inc. (NON) 40,936 542,811 Penn National Gaming, Inc. (NON) 45,927 846,435 Playa Hotels & Resorts NV (NON) 37,781 396,701 Wyndham Worldwide Corp. 12,100 1,019,909 Household durables (0.7%) New Home Co., Inc. (The) (NON) 28,892 302,210 PulteGroup, Inc. 66,700 1,570,785 Independent power and renewable electricity producers (0.4%) NRG Energy, Inc. 63,700 1,191,190 Industrial conglomerates (1.4%) General Electric Co. 129,720 3,865,656 Insurance (2.0%) Admiral Group PLC (United Kingdom) 10,895 271,505 American International Group, Inc. 21,833 1,363,034 Assured Guaranty, Ltd. 21,000 779,310 Hartford Financial Services Group, Inc. (The) 20,700 995,049 Lincoln National Corp. 20,200 1,322,090 Prudential Financial, Inc. 6,300 672,084 Internet and direct marketing retail (1.1%) Amazon.com, Inc. (NON) 3,365 2,983,207 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 6 5 Global Fashion Group SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) (F) (RES) (NON) 5,179 45,321 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) (F) (RES) (NON) 3 2 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (4.3%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 5,542 597,594 Alphabet, Inc. Class A (NON) 2,700 2,289,060 Alphabet, Inc. Class C (NON) 7,318 6,070,720 Facebook, Inc. Class A (NON) 18,000 2,556,900 MiX Telematics, Ltd. ADR (South Africa) 21,967 138,392 IT Services (2.2%) Computer Sciences Corp. 21,940 1,514,079 Conduent, Inc. (NON) 30,360 509,441 IBM Corp. 13,580 2,364,821 MasterCard, Inc. Class A 13,800 1,552,086 Machinery (1.3%) Ingersoll-Rand PLC 20,200 1,642,664 Parker Hannifin Corp. 8,400 1,346,688 Trinity Industries, Inc. 19,167 508,884 Media (3.3%) CBS Corp. Class B (non-voting shares) 28,800 1,997,568 Charter Communications, Inc. Class A (NON) 1,856 607,506 Comcast Corp. Class A 104,540 3,929,659 DISH Network Corp. Class A (NON) 16,400 1,041,236 Live Nation Entertainment, Inc. (NON) 42,600 1,293,762 Metals and mining (1.0%) ArcelorMittal ADR (France) (NON) 85,100 710,585 Freeport-McMoRan, Inc. (Indonesia) (NON) 63,100 843,016 Nucor Corp. 19,800 1,182,456 Mortgage real estate investment trusts (REITs) (0.2%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) 31,039 626,988 Multiline retail (0.8%) Macy's, Inc. 25,600 758,784 Target Corp. 23,500 1,296,965 Oil, gas, and consumable fuels (6.0%) Anadarko Petroleum Corp. 31,600 1,959,200 Centennial Resource Development, Inc. of Delaware Class A (NON) 4,441 80,959 Cheniere Energy, Inc. (NON) 7,000 330,890 ConocoPhillips 48,700 2,428,669 Enterprise Products Partners LP 54,400 1,501,984 EOG Resources, Inc. 7,600 741,380 Exxon Mobil Corp. 33,905 2,780,549 Kimbell Royalty Partners LP (NON) 38,113 743,204 Marathon Oil Corp. 49,200 777,360 Noble Energy, Inc. 28,200 968,388 Plains GP Holdings LP Class A 17,611 550,520 Royal Dutch Shell PLC ADR Class A (United Kingdom) 17,376 916,236 Scorpio Tankers, Inc. 99,800 443,112 Suncor Energy, Inc. (Canada) 21,500 661,125 Valero Energy Corp. 19,800 1,312,542 Pharmaceuticals (5.0%) Eli Lilly & Co. 19,100 1,606,501 Jazz Pharmaceuticals PLC (NON) 6,546 950,021 Johnson & Johnson 43,530 5,421,662 Merck & Co., Inc. 41,200 2,617,848 Pfizer, Inc. 82,886 2,835,530 Professional services (0.2%) ManpowerGroup, Inc. 5,600 574,392 Real estate management and development (0.7%) CBRE Group, Inc. Class A (NON) 28,800 1,001,952 Kennedy-Wilson Holdings, Inc. 41,400 919,080 Road and rail (0.7%) Norfolk Southern Corp. 17,200 1,925,884 Semiconductors and semiconductor equipment (4.3%) Analog Devices, Inc. 13,800 1,130,910 Applied Materials, Inc. 48,700 1,894,430 Intel Corp. 70,120 2,529,228 Lam Research Corp. 12,900 1,655,844 Qorvo, Inc. (NON) 13,000 891,280 Qualcomm, Inc. 35,900 2,058,506 Texas Instruments, Inc. 17,800 1,433,968 Software (5.1%) Dell Technologies, Inc. Class V (NON) 23,173 1,484,926 Microsoft Corp. 149,550 9,849,363 Oracle Corp. 51,058 2,277,697 Specialty retail (3.3%) American Eagle Outfitters, Inc. 25,200 353,556 Best Buy Co., Inc. 30,500 1,499,075 Gap, Inc. (The) (S) 34,200 830,718 Home Depot, Inc. (The) 19,800 2,907,234 Lowe's Cos., Inc. 24,300 1,997,703 Ross Stores, Inc. 19,600 1,291,052 Technology hardware, storage, and peripherals (5.4%) Apple, Inc. 73,083 10,499,102 Hewlett Packard Enterprise Co. 65,916 1,562,209 HP, Inc. 68,616 1,226,854 NCR Corp. (NON) 12,600 575,568 Xerox Corp. 104,200 764,828 Trading companies and distributors (0.4%) United Rentals, Inc. (NON) 7,500 937,875 Water utilities (0.5%) Select Energy Services Class A (F) (NON) 57,311 1,246,514 Wireless telecommunication services (0.8%) T-Mobile US, Inc. (NON) 31,700 2,047,503 Total common stocks (cost $209,777,938) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value American Tower Corp. $5.50 cv. pfd. (R) 5,321 $594,622 Iridium Communications, Inc. 7.00% cv. pfd. (S) 3,770 409,045 Total convertible preferred stocks (cost $913,118) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $383,000 $462,712 Total convertible bonds and notes (cost $383,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Easterly Acquisition Corp. 7/29/20 $11.50 38,710 $13,549 Playa Hotels & Resorts NV 3/10/22 11.50 37,781 28,902 Total warrants (cost $47,752) SHORT-TERM INVESTMENTS (4.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 1.03% (AFF) 5,379,850 $5,379,850 Putnam Short Term Investment Fund 0.87% (AFF) 5,741,440 5,741,440 Total short-term investments (cost $11,121,290) TOTAL INVESTMENTS Total investments (cost $222,243,098) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2017 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $269,549,521. (b) The aggregate identified cost on a tax basis is $223,590,516, resulting in gross unrealized appreciation and depreciation of $57,005,352 and $4,704,117, respectively, or net unrealized appreciation of $52,301,235. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $45,329, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $5,739,250 $15,113,055 $15,472,455 $15,178 $5,379,850 Putnam Short Term Investment Fund** 6,123,428 13,449,964 13,831,952 7,518 5,741,440 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,379,850, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,281,170. Certain of these securities were sold prior to the close of the reporting period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $29,948,760 $— $45,329 Consumer staples 20,047,891 — — Energy 18,285,346 — — Financials 45,252,220 — — Health care 38,217,924 — — Industrials 24,675,647 — — Information technology 62,073,312 — — Materials 8,127,234 — — Real estate 4,496,222 — — Telecommunication services 5,777,530 — — Utilities 5,067,702 1,246,514 — Total common stocks Convertible bonds and notes — 462,712 — Convertible preferred stocks — 1,003,667 — Warrants 42,451 — — Short-term investments 5,741,440 5,379,850 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $42,451 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: May 26, 2017
